 NOTICE:  This opinion is subject to formal revision before publication in the bound  volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Georgia Power Company and Bobby Lewallen.  Case 10ŒCAŒ33301 April 7, 2004 DECISION AND ORDER  BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On December 9, 2002, Administrative Law Judge Lawrence W. Cullen issued the attached bench decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions as further discussed below, and to adopt the recommended Order as modified and set forth in full below.3The judge found that the Respondent violated Section 8(a)(3) and (1) of the Act by failing and refusing to pro-mote employee Bobby Lewallen to a supervisory posi-tion because he engaged in protected concerted activities.  To remedy this violation, the judge recommended that the Respondent be ordered to cease and desist from the unlawful conduct, to offer Lewallen a promotion to the supervisory position, and to make Lewallen whole for any loss of earnings or other benefits he sustained as a result of the unlawful denial of the promotion.  We agree with the judge that the Respondent violated the Act as alleged.  However, contrary to our dissenting colleague, we do not agree with the judge™s recommended remedy.  For the reasons set forth below, we have decided not to require the Respondent to offer Lewallen a promotion to a supervisory position. In its exceptions, the Respondent contends, inter alia, that the judge™s recommended remedy exceeded the                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify the judge™s recommended Order and substitute a new notice in accordance with our findings herein. Board™s remedial power under Section 10(c) of the Act because it required that the Respondent promote Le-wallen to a supervisory position, a position that is ex-cluded from coverage under Sections 2(3) and 2(11) of the Act.  The Respondent also argues that the remedy is inconsistent with the Act because the promotion of an employee to a supervisory position is an area exclusively reserved for management.  NLRB v. Ford Motor Co., 683 F.2d 156 (6th Cir. 1982). As an initial matter, we reject the Respondent™s posi-tion that the Board lacks the authority to order Lewallen promoted to a supervisory position because such posi-tions are not covered by the Act.  Indeed, in Golden State Bottling Co., Inc. v. NLRB, 414 U.S. 168, 188 (1973), the Supreme Court noted that ﬁ[t]he Act™s remedies are not thwarted by the fact that an employee who is within the Act™s protections when the discrimination occurs would have been promoted or transferred to a position not cov-ered by the Act if he had not been discriminated against.ﬂ  Thus, we recognize both that we have the authority to order that Lewallen be made a supervisor and that we have exercised our authority to impose such a remedy in the past.4However, we find merit in the Respondent™s conten-tion that the judge™s proposed remedy in this case (i.e. requiring the Respondent to promote Lewallen to a su-pervisory position) potentially infringes on the Respon-dent™s managerial hiring prerogatives.  For example, in Ford Motor Co., supra, the court affirmed the Board™s finding that the employer violated the Act by denying two employees™ promotions to supervisory positions be-cause they protested the employer™s promotion policies.  The court agreed with the Board that the company unlawfully failed to promote the employees because they engaged in protected conduct, but it vacated the portion of the Board™s Order that required the employer to offer the employees the supervisory positions they were de-nied.  4 The Supreme Court has stated that ﬁSection 10(c) . . . charges the Board with the task of devising remedies to effectuate the policies of the Act,ﬂ and that its remedial power is ﬁa broad discretionary one, subject to limited judicial review.ﬂ  Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 216 (1964), citing NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 346 (1953).  Board orders will not be disturbed ﬁunless it can be shown that the order is a patent attempt to achieve ends other than those which can fairly be said to effectuate the policies of the Act.ﬂ  Fibreboard Paper Products Corp. v. NLRB, supra, at 216 (quoting Virginia Electric & Power Co. v. NLRB, 319 U.S. 533, 540 (1943)).  The Board™s remedial authority to require that an employer promote an employee to a supervisory position has been upheld by the courts in Oil Workers v. NLRB, 547 F.2d 575, 588Œ591 (D.C. Cir. 1976), cert. denied sub nom. Angle v. NLRB, 431 U.S. 966 (1977), relying in part on NLRB v. Bell Aircraft, 206 F.2d 235 (2d Cir. 1953). 341 NLRB No. 77  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2In so doing, the court found that it was not ﬁthe intent 
of the Act . . . to include 
Court enforcement of Board 
orders that require management to promote a specific 
employee to a position within the supervisor ranks.ﬂ  
Ford Motor Co., supra at 159.  The court noted that in 
formulating an appropriate remedy for the unfair labor 

practices, the Board must not ﬁ[assume] the managerial 

responsibility of weighing a wi
de variety of factors in-volved in a decision of whether an employee is suitable 
for a more responsible position with additional duties.ﬂ  
Ford Motor Co., supra at 159. 
We find the reasoning of 
Ford Motor Co
. persuasive, 
and accordingly we hold that, while it is not outside the scope of our remedial authority to require an employer to 
offer an employee a promotion to a supervisory position, 
it would not effectuate the policies of the Act to order a 
ﬁcoerced promotionﬂ in this case.  Id. at 159.  Lewallen 
has never held a supervisory position in the Respondent™s 

company, and has never been selected by the Respon-
dent™s management to be a supervisor.  Therefore, by 
ordering his promotion to the supervisory ranks at this 
time we would be effectivel
y assuming the ﬁmanagerial 
responsibility of weighing a wi
de variety of factors in-volved in [the] decisionﬂ as to whether Lewallen is suit-
able for a supervisory position.  
Ford Motor Co., supra at 159.  In the exercise of our remedial discretion, we 
choose not to assume that ﬁmanagerial responsibilityﬂ 
here.  Rather, we shall leav
e to the Respondent the ulti-mate decision as to whether Lewallen should be offered a 
supervisory position.  Accordingly, we do not adopt the 

judge™s recommendation that the Respondent be ordered 
to offer Lewallen a promotion to the supervisory position 
he was denied. 
Our dissenting colleague c
ites three cases where the Board ordered an employer to offer a supervisory posi-

tion to a discriminatee.
5  However, there is no indication 
in those cases that the employ
er excepted to the remedy.  
Certainly, there is no discussion of that matter. 
Our colleague notes that, in 
Richboro,
 the Board itself imposed the remedy.  But that
 is because the judge had 
dismissed the allegation, the General Counsel excepted, 

the Board found merit in that exception, and it thus nec-
essarily had to impose a remedy.  However, (and this is 
our sole point), the employer did not argue the remedial 
issue before the Board; the 
employer was content to ar-
gue for affirmance of the judge. 
Similarly, our colleague notes that the Board has the 
power to impose a remedy sua sponte.  We do not quarrel 
                                                          
 5 Richboro Community Mental Health Council
, 242 NLRB 1267 
(1979); 
Little Lake Industries
, 233 NLRB 1049 (1977); 
Advanced Min-ing Group, 260 NLRB 486 (1982), enfd. 701 F.2d 221 (D.C. Cir. 
1983). 
with this proposition, but it is beside the point.  Our 

point, again, is that the empl
oyers in these cases did not raise the issue involved herein. 
In any event, the three cases clearly differ from the in-
stant one.  In 
Richboro
, supra at 1268 fn. 11, the Board 
found that the employer™s discrimination was the ﬁsole 
reasonﬂ that it denied the employee a position to a super-
visory position and that his supervisor had admitted that 
the discriminatee was more qualified and had more sen-
iority than the employee who got the promotion.  The 

judge here did not make such a finding.  Although the 
judge found that the ﬁreal reasonﬂ that the Respondent 
denied Lewallen his promotion was due to his protected 
concerted conduct, that finding does not indicate either 
(1) that this was the only reas
on for the denial, or (2) that 
he would certainly have gotten the promotion in the ab-
sence of that conduct.  Indeed, the evaluation committee 
was evenly divided between Lewallen and Edwin Cash 
(who eventually got the promotion) and Cash was rated 
higher than Lewallen in some areas, including communi-
cation skills. 
Moreover, in 
Little Lake Industries, supra at 1055, the 
employee in question had been notified of his selection 
for the promotion prior to the discriminatory conduct 
(indicating that the employer
 had selected the employee 
for the promotion, and then changed its mind). 
Finally, in 
Advanced Mining Group
, supra at 503, the 
employer had previously sel
ected the employee to serve 
as a temporary supervisor, but refused to do so again 

after she participated in protected concerted conduct.  
Thus, in all three of the above-cited cases, the evidence 
showed that the employee in question would certainly 
have been selected for the supervisory position if not for 
the protected conduct.  We are simply not convinced that 
such a showing has been made in this case. 
Our colleague also argues that the finding of a viola-
tion means that, but for the discrimination, the Respon-

dent would have promoted Lewallen to a supervisory 
position.  That argument confus
es the sufficiency of the 
evidence necessary to find the violationŒpreponderance 

of the evidence-with the evidentiary showing that the 
Board has required, as explained above, to impose as a 
remedy the promotion of an employee to a managerial 
position.  As to the violation here, the Respondent did 
not rebut the General Counsel™s case by showing that it 
would not have promoted Lewallen even if he had not 
engaged in union activity.  But this is different from a 
clear affirmative showing that the Respondent planned to 
promote that employee and did not carry through with 
this plan because of the em
ployee™s protected activity.  
Where, as here, we are intrudi
ng into an important aspect 
 GEORGIA POWER CO. 3of managerial prerogative, we would not allow such in-
trusion, absent such a clear showing. 
We recognize, however, that the Respondent must be 
held accountable for its unlawful conduct and that we 
must fashion a remedy that will erase, as far as practica-
ble, the effects of the Respondent™s unlawful denial of 
the promotion to Lewallen.  In fashioning our remedy in 

this case, we are guided in part by the remedy we ordered 
in 
Ford Motor Co., 266 NLRB 633 (1983), pursuant to 
the court™s remand.  In 
Ford Motor, the Board accepted 
the court™s remand as the law of the case and ordered the 

employer to 
reconsider the affected employees for su-
pervisory positions, employing ﬁevery reasonable pre-

caution to ensure that such reconsideration is untainted 
by the events precipitating th[e
] proceeding.ﬂ  Id. at 633.  
In the exercise of our remedial authority, we find this to 

be an appropriate remedy in the instant case.  However, 
we believe that this remedy is insufficient by itself to 
fully remedy the unfair labor practices in this case.  
Therefore, in order to encourage the Respondent to fully 
and fairly reconsider Lewallen for the supervisory posi-
tion and to place Lewallen in a position reasonably simi-
lar to that which he would have been in had the discrimi-
nation against him not occurred, we find it appropriate to 
also order the Respondent to make Lewallen whole for 
any loss of pay and benefits he sustained as a result of 
the unlawful denial of the promotion.
6  Accordingly, we 
shall order the Respondent to pay Lewallen backpay at 
the rate Lewallen would have received if he had been selected for the supervisory position, and continue to pay 
him at the supervisory rate until such time as he is pro-
moted to a supervisory position. 
This remedy is designed to effectuate the policies of 
the Act by effectively erasing some of the adverse effects 
of the discriminatorily motivated denial of the promotion 
to Lewallen,
7 and by encouraging the Respondent to ex-
ercise its managerial promotion responsibilities in a way 
that is not prejudicial to Lewallen. 
In sum, a monetary remedy provides relief for the dis-
criminatee, without intruding into an area of managerial 

prerogative.  Further, it provides an incentive, but not an 
                                                          
                                                           
6 The Board has ordered make whole remedies in other cases in 
which employees were unlawfully denied promotions to supervisory 
positions.  See, e.g., 
St. Anne™s Hospital
, 245 NLRB 1009 (1979), enfd. 
648 F.2d 67 (1st Cir. 1981); 
Bell Aircraft Corp., 101 NLRB 132, 135 
(1952), enfd. 206 F.2d 235 (2d Cir. 1953). 
7 We recognize, as pointed out by the dissent, that this remedy does 
not fully remedy all of the adverse e
ffects of the unlawful denial of the 
promotion.  However, it does effectiv
ely remedy the financial impact of 
the unfair labor practices. 
obligation, to promote Lewallen into the supervisory 
position.
8AMENDED REMEDY Having found that the Respondent violated Section 
8(a)(3) and (1) of the Act by failing and refusing to pro-
mote employee Bobby Lewallen to a supervisory posi-
tion, we shall order that th
e Respondent cease and desist therefrom and take certain actions designed to effectuate 
the policies of the Act.  We shall order the Respondent to 
reconsider Lewallen for a supervisory position and to 

employ every reasonable precau
tion to ensure that such 
reconsideration is not tainted by the events that precipi-
tated this proceeding.  We sh
all also order that the Re-
spondent make Lewallen whole for any loss of earnings 
and other benefits he suffere
d as a result of the Respon-
dent™s unlawful discrimination, and that backpay and 
future pay be calculated at the supervisory rate until such 
time that Lewallen is hired into a supervisory position.  
Backpay and future pay shall 
be computed as prescribed 
in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971).
9  Interest shall be com-
puted as provided in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Georgia Power Company, Gainesville, 
Georgia, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to promote its employees to 
supervisory positions because they engage in protected 
concerted activities under the Act. (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Reconsider Bobby Lewallen for a promotion to the 
supervisory position he was unlawfully denied, or if that 
position no longer exists, to a substantially equivalent 
position, and employ every reasonable precaution to en-
 8 See Transmarine Navigation Corp., 170 NLRB 389 (1968), where 
the Board grants a monetary remedy 
as an incentive for the employer to 
bargain in good faith on the effects of a managerial decision. 
9 Ogle Protection applies to remedy a violation of the Act that does 
not involve cessation or denial of empl
oyment.  ﬁTo the extent . . . that 
[an employer™s] unlawful conduct re
sulted in employees receiving less 
than they would have been entitled 
to for their work had the Act not been violated, those losses are properly remedied under the 
Ogle Pro-tection formula.ﬂ  
CAB Associates
, 340 NLRB No. 171, slip op. at 3 
(2003). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4sure that such reconsideration is untainted by the events 
precipitating this proceeding. (b) Make Bobby Lewallen whole for any loss of earn-
ings and other benefits suffered as a result of the unlaw-
ful discrimination against him in the manner set forth in 
the Amended Remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful failure and 

refusal to promote Bobby Lewallen, and within 3 days 
thereafter, notify him in writing that this has been done 
and that this unlawful action will not be used against him 
in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amounts of backpay and 
future pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Gainesville, Georgia copies of the attached 

notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on 
forms provided by the Regional Director for Region 10, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since May 7, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Dated, Washington, D.C.  April 7, 2004 
  Robert J. Battista, 
Chairman 
    Peter C. Schaumber, 
Member 
(SEAL)     NATIONAL LABOR RELATIONS BOARD  MEMBER WALSH, dissenting in part. 
I agree with my colleagues and the judge that the Re-
spondent violated Section 8(a)(3) and (1) of the Act by 

failing and refusing to promote employee Bobby Le-
wallen to a supervisory position because he engaged in 
protected concerted activity.  My colleagues, however, 
refuse to order the Respondent to offer a promotion to 

Lewallen as a remedy for its unfair labor practice.  In 
doing so, my colleagues have unnecessarily denied Le-
wallen a permissible and eff
ective remedy, and have sub-
stituted in its place a punitive one.  For the reasons set 
forth below, I dissent. 
As recognized by my colleagues, Section 10(c) of the 
Act grants the Board broad discretionary authority to 
devise remedies that effectuate the policies of the Act.  
ﬁThe underlying policy of Section 10(c) of the Act . . . is 
‚a restoration of the situation, as nearly as possible, to 

that which would have obtained but for the illegal dis-
crimination.™ﬂ  
Trustees of Boston University
, 224 NLRB 
1385 (1976), enfd. 548 F.2d 391 (1st Cir. 1977), quoting 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 194 (1941).  
The Board has exercised its broad remedial authority in 
cases involving discriminatory denials of promotions to 
supervisory positions by ordering employers to offer the 
affected employees™ promotion to the supervisory posi-

tions they were unlawfully denied.  For example, in 
Richboro Community Mental Health Council
, 242 NLRB 
1267, 1268 (1979), a case remarkably similar to the in-
stant case, the Board found that an employer unlawfully 
denied an employee a promotion to a supervisory posi-
tion because the employee enga
ged in protected activity.  
In remedying the violation, the Board ordered the re-
spondent to offer to promote the employee to a supervi-
sory associate clinical coordinator position, with backpay 
to make him whole for any losses he may have suffered 
by reason of the unlawful denial of the promotion.   
Similarly, in 
Little Lake Industries, 233 NLRB 1049 
(1977), the Board ordered an employer to offer an em-

ployee a promotion to the supervisory position of fore-
man in order to remedy its discriminatorily motivated 
denial of that promotion to the employee.  See also, 
Ad-vanced Mining Group
, 260 NLRB 486, 503, 515 (1982), 
enfd. 701 F.2d 221 (D.C. Cir. 1983) (employer ordered 
 GEORGIA POWER CO. 5to offer temporary supervisor position to employee who 
was unlawfully denied a promotion).
1My colleagues agree that the Board has the authority to 
order an employer to offer a promotion to an employee,
2 and they acknowledge that the Board has done so in the 
past.  However, they decline to order such a remedy in 
this case.  By doing so, they are sub silencio overruling 
Board precedent that granted this remedy, and they are 
unnecessarily limiting the Board™s remedial authority in 

a manner not required by the Act. 
Following the reasoning of 
Ford Motor Co., supra, my 
colleagues decline to order the Respondent to offer Le-

wallen a promotion in this cas
e because they believe that by ordering such a remedy the Board would be imper-

missibly assuming the managerial responsibility of se-
lecting an employer™s supervisory workforce.  My col-
leagues™ concern about the Board™s involvement in the 
supervisory selection process in this case is unfounded.  
Here, the judge found, and my colleagues and I agree, 
that the Respondent failed to prove that it would not have 
promoted Lewallen to the supervisory position in the 
absence of his protected concerted activity.  By rejecting 
the Respondent™s defense that Lewallen would not have 

been selected for the supervisory position for legitimate 
business reasons, we are effectively finding that the Re-
spondent would have selected Lewallen absent his pro-
tected activity.  Thus, ordering the Respondent to do that 
which it would have done had it been acting lawfully 
would not be usurping the prerogative of management to 
                                                          
                                                           
1 My colleagues find 
Richboro
, Little Lake Industries, and 
Advanced Mining Group distinguishable in part because there is no indication that 
the employer excepted to the remedy
 in those cases.  My colleagues™ reliance on the absence of remedial ex
ceptions is misplaced.  First, in 
Richboro
, the remedial issue was squarely
 before the Board because the 
Board itself devised the remedy for the unlawful failure to promote.  
(Pursuant to exceptions filed by the General Counsel, the Board re-
versed the judge™s dismissal of this allegation.)  Second, even if, as 
speculated by my colleagues, there were no exceptions to the judges™ 
recommended remedies in 
Little Lake Industries and Advanced Mining 
Group, the remedial issues would still 
have been before the Board for consideration.  ﬁ[M]atters of re
medy are traditionally within the 
Board™s province, and may be addressed by the Board 
sua sponte.ﬂ  R.J.E. Leasing Corp
., 262 NLRB 373 fn. 1 (1982).  The fact that there 
was no separate discussion of the remedial issues by the Board in those 
cases does not mean that the appropriateness of the judges™ recom-
mended remedies was not considered by the Board. 
2 The Board™s remedial authority to require an employer to promote 
an employee to a supervisory position has been upheld by the courts in 

Oil Workers v. NLRB
, 547 F.2d 575, 588Œ591 (D.C. Cir. 1976), cert. 
denied sub nom. 
Angle v. NLRB, 431 U.S. 966 (1977), relying in part 
on NLRB v. Bell Aircraft
, 206 F.2d 235 (2d Cir. 1953).  My colleagues 
properly refuse to follow the court™s per curiam (and conclusory) opin-
ion in NLRB v. Ford Motor Co., 683 F.2d 156 (6th Cir. 1982), to the 
extent that it questions the Board™s authority to order a promotion to a 
supervisory position. 
select its supervisory workforce.
3  Because the Respon-
dent™s selection committee determined that Lewallen is 
qualified for the position, we would not be ordering the 
Respondent to promote an unqualified individual to the 
supervisory ranks or be substituting our business judg-
ment for that of the Respondent.
4  For these reasons, 
there is no impediment to the remedy recommended by 
the judge.
5In place of the judge™s reasonable and appropriate 
remedy, my colleagues have fashioned one that is both 

illogical and punitive.  Specifically, my colleagues have 
ordered the Respondent to reconsider Lewallen for the 
supervisory position and to pay Lewallen at the supervi-
sory rate until he is promoted
.  If the Respondent were to 
reconsider Lewallen in a nondiscriminatory manner and 
were lawfully to decline to promote him, it would never-
theless still be required to pay him as if he were a super-
visor.  Thus, my colleagues are effectively imposing a 
penalty on the Respondent, i.e., ordering it to pay in per-
petuity for a job not being performed.
6My colleagues assert that th
is case is different from the 
cases in which we have ordered full promotions to su-

pervisory positions, because the General Counsel has not 
proven that the Lewallen ﬁcertainlyﬂ would have been 
selected as a supervisor.  By finding the 8(a)(1) and (3) 
violation, however, we are finding that the General 
Counsel proved that Lewalle
n was denied the position because of his union and protected concerted activities.  I am aware of no other discrimination cases where the 
Board, having found the violation, has looked at the rela-
tive weight of the General Counsel™s evidence in fashion-
ing the remedy for the discrimination.  By requiring this 
additional showing, my colleagues are in effect watering 
down the remedy and making it a much less effective 
deterrent for the discriminatory conduct, and I am not 
 3 The Respondent™s selection committee determined that Lewallen 
was one of the top two candidates for the supervisory position.  Le-
wallen was not selected because he engaged in protected concerted 
activity, not because he was unqualified to be a supervisor. 
4 Cf. Lancaster Fairfield Community Hospital, 311 NLRB 401, 403 
(1993) (employer not ordered to offer promotion to employee where 
employer proved that she would not ha
ve been selected for the supervi-
sory job even absent the discrimination against her). 
5 See Oil Workers v. NLRB
, supra, 547 F.2d at 588Œ591, in which 
the court found that an unlawfully 
discharged employee should have 
been reinstated to a supervisory position, noting that the employer™s 
claim that the employee would not have been promoted to that position 
was based on reasons that had previously been rejected by the Board as 
pretextual in the underlying discrimination cases. 
6 In addition to being punitive, my 
colleagues™ remedy is also not 
fully effective.  Although it may be 
effective monetarily to place Le-
wallen in the financial position he woul
d have been in had the discrimi-
nation not occurred, it fails to remedy the damage to Lewallen™s career 
progression caused by the discrimination against him. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6willing to join them in weakening our remedies for 
unlawful discrimination. 
In conclusion, this case should be decided by applying 
the fundamental remedial principle that Board orders 
should ﬁrestor[e] . . . the situation, as nearly as possible, 
to that which would have obtained but for the illegal dis-
crimination.ﬂ  
Phelps Dodge
, supra, 313 U.S. at 194.  
Lewallen would have been promoted ﬁbut for the illegal 
discrimination.ﬂ  Therefore, 
to ﬁrestor[e] . . . the situa-
tion,ﬂ the Board should order the Respondent to offer 
Lewallen the promotion he was unlawfully denied.  Here, 
where the Respondent itself has determined that Le-
wallen was qualified for the promotion, there is no legal 
impediment to such a remedy.  For these reasons, the 
judge correctly ordered the 
Respondent to offer Lewallen 
a promotion to a supervisory position, and to make him 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against him. 
Dated, Washington, D.C.  April 7, 2004 
    Dennis P. Walsh, 
Member 
              NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT fail and refuse to promote our employ-
ees to supervisory positions because they engage in pro-
tected concerted activities under the Act. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights set forth above. 
WE WILL reconsider Bobby Lewallen for a promotion 
to the supervisory position he was unlawfully denied, or 

if that position no longer exists, to a substantially equiva-
lent position, and 
WE WILL employ every reasonable pre-
caution to ensure that such reconsideration is untainted 
by the events precipitating this proceeding. WE WILL make Bobby Lewallen whole for any loss of 
earnings and other benefits suffered as a result of the 
unlawful discrimination against him, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful failure and refusal to promote Bobby Lewallen, and 
WE WILL, within 3 days thereafter notify him in writing 
that this has been done and that our unlawful conduct 

will not be used against him in any way. 
GEORGIA POWER COMPANY Frank F.  Rox Jr., Esq., for the General Counsel. Laura H. Kriteman, Robert C. Stevens, 
and Lisa J. Harlander, Esqs., for the Respondent. Kristine E. Orr, Esq., for the Charging Party. 
BENCH DECISION STATEMENT OF THE CASE LAWRENCE 
W. C
ULLEN, Administrative Law Judge.  This case was heard before me in A
tlanta, Georgia, on November 21, 2002, and I delivered a Bench Decision on November 22, 
2002. I found Respondent, Georgia Power Company, violated Sec-
tion 8(a)(1) and (3) of the National Labor Relations Act (the 
Act) by failing and refusing to promote Bobby Lewallen to a 
supervisory position because of his engagement in protected 
concerted activities under the Act. My Bench Decision as corrected and amended with the issu-
ance of this Decision in final form was delivered in accordance 
with the authority of Section 102.35 (a)(1) of the National La-
bor Relations Board™s Rules and Regulations and in accordance 
with Section 102.45 thereof, I certify the accuracy of, and at-
tach hereto as ﬁAppendix Aﬂ of my Bench Decision, the perti-
nent part of the trial transcript as corrected and amended, pages 
165 to 177. Attached as ﬁAppendix Bﬂ are the corrections as made in the 
Bench Decision.  [Omitted from publication.] 
CONCLUSION OF LAW Based on the entire record at the hearing, I found that Re-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.  The Respon-
dent, Georgia Power Company, vi
olated Section 8(a)(1) and (3) of the Act by failing and refusing to promote its employee 
Bobby Lewallen to a supervisory 
position for the reasons stated at the hearing.  These violati
ons have affected and unless per-
manently enjoined will continue 
to affect commerce within the 
meaning of Section 2(6) and (7) of the Act. REMEDY I find Respondent should be ordered to cease and desist from 
the foregoing violations of the Act and should be ordered to 

instate Bobby Lewallen to the supervisory position which he 
was unlawfully denied or to a substantially equivalent position 
 GEORGIA POWER CO. 7if this position no longer exists.  Lewallen shall be made whole 
for any loss of pay and benefits
 he may have sustained as a 
result of the unlawful denial of the promotion.  Said backpay 
shall be computed in the manner prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in accor-
dance with New Horizons for the Retarded
, 283 NLRB 1173 
(1987), at the ﬁshort term Federal rateﬂ for underpayment of 

taxes as set out in the 1986 am
endment to 26 U.S.C. Section 6621. On these findings of fact and conclusion of law and on the entire record, I issue the following recommended
1ORDER The Respondent, Georgia Power Company, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from (a) Failing and refusing to promote its employees to supervi-
sory positions because of their engagement in protected con-
certed activities under the Act. (b) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative actions necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order offer to instate 
Bobby Lewallen to the supervisory position to which he was 

unlawfully denied promotion or if
 that job no longer exists, to a 
substantially equivalent positi
on without prejudice to his sen-
iority or any other rights or privileges previously enjoyed. 
(b) Make Bobby Lewallen whole for any loss of earnings 
and other benefits suffered as a 
result of the unlawful discrimi-nation against him in the manner set forth in ﬁthe Remedyﬂ 
section of this Decision, with interest. (c) Within 14 days from the date
 of this Order, remove from 
its files any reference to the unlawful failure and refusal to 
promote Bobby Lewallen and within 3 days notify him in writ-
ing that this has been done and that this unlawful action will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Direct
or of Region 10 may allow for 
good cause shown, provide at a reasonable place designated by 

the Board or its agents, all payroll records, social security pay-
ment records, timecards, personnel records and reports, and all 
other records, including an electronic copy of such records if 
stored in electronic form, nece
ssary to analyze the amount of 
backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its At-
lanta, Georgia location copies of the attached notice marked 
ﬁAppendix C.2ﬂ  Copies of the notice, on forms provided by the 
                                                          
                                                                                             
1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
Regional Director, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Respondent and 
maintained for 60 consecutive da
ys in conspicuous places in-

cluding all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 

any other material.  In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-dent shall duplicate and mail, at its own expense, a copy of the 
notice to all current employees and former employees em-
ployed by the Respondent at any time since May 2001. 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
Dated at Washington D. C.  December 9, 2002 
165 APPENDIX A P R O C E E D I N G S November 22, 2002  10:00 A.M. 
JUDGE CULLEN:  All right.  This is a Bench Decision that 
I™m issuing in the case ofŠof Georgia Power Company and 

Bobby Lewallen, an indivi
dual, Case No. 10ŒCAŒ33301. STATEMENT OF THE CASE: Lawrence W. Cullen, is the Ad
ministrative Law Judge issu-ing the Decision.  This case was heard before me on November 
21, 2002, in Atlanta, Georgia.  
After both parties have rested their case and upon review of the testimony and Exhibits re-
ceived at the hearing and the tria
l Briefs and closing arguments submitted by the parties, I issue the following Bench Decision. 
The Complaint alleges that Georgia Power Company, Re-
spondent herein, and Georgia Power Company admits, and I 

find the charge in this case was filed by Bobby Lewallen, an 
individual, on September 24, 2001.  I find that at all times ma-terial herein, Respondent Georgia Power Company, Respon-
dent or the company, has been a Georgia corporation with an 
office and place of business located in Gainesville, Georgia, 
otherwise known as Respondent™s facility; and that it has been 
engaged in the business of ge
nerating and distributing power utility service, that during the preceding twelve month period, 
Respondent in conducting its business operations, received revenues in  166 excess of Two Hundred and Fifty Thousand dollars ($250,000), 
derived from producing electrical power service in Georgia to 

employers, which enterprises, in
 turn, during the same period, 
purchased and received goods valued in excess of Fifty Thou-

sand Dollars ($50,000.00) from suppliers outside the state of 
Georgia.  That at all material times Respondent has been an employer engaged in commerce w
ithin the meaning of Section 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82(2), (6) and (7), of the National Labor Relations Act; and that 
the International Brotherhood of Electrical Workers, Local 84 
AFLŒCIOŒCLC, is and has been at all times material herein, a 
labor organization within the meaning of Section 2(5) of the 
Act. 
It is further alleged and admitted at the hearing, that Wendall 
Smith was a Distribution Manage
r; Jimmy Sykes, Jr., was a 
Region Distribution Manager; Linda S. Gantt was an Assistant 
to Manager Northeast Regional Management, and Nancy J. 
Huddleston was an Area Manager 
I.  The Complaint alleges that the foregoing individuals were at all material times super-
visors of Respondent within th
e meaning of Section 2(11) of the Act, and agents of Respondent within the meaning of Sec-tion 213 of the Act.  Respondent admitted this at the hearing, 
and I so find. The Complaint alleges that on or about May 7, 2001, Re-
spondent failed to promote its employee, Bobby Lewallen, to 
the position of Distribution Supervisor because he  
167 engaged in protected concerted activities for employees™ mutual 
aid and protection, and in orde
r to discourage other employees 
from engaging in Union and other 
concerted activities; and that by this conduct, Respondent has 
been interfering, restraining, and coercing employees in the exercise of their rights guaran-
teed in Section 7 of the Act, in violation of Section 8(a)(1) of 
the Act, and has been discriminating in regard to the hire or 
tenure or terms and conditions of
 employment of its employees, 
thereby discouraging membership in a labor organization in 
violation of Section 8(a)(1) and (3) of the Act. Lewallen has been employed 
by Respondent since 1975, and 
has been a member of the Union for over twenty-five years.  
The Respondent and the Union commenced negotiations over 
post-retirement benefits.  In an 
effort to bolster its bargaining 
position, the Union sent a letter to its members in early March, 
2001, urging them to boycott a
ll company sponsored events 
until the post-retirement issues were resolved, which letter 

stated in part ﬁBecause of this battle for your future security, 
we are asking that you stop supporting any and all company 
sponsored charitable events a
nd activities and to boycott all 
committees or anything of a vol
unteer nature.  Examples:  
safety committees, blood drives, and United Way, etc.  Your 
Union leadership is asking you to join us 
168 in this battle to defend our retirement benefits.ﬂ 
In early March, 2001, Distri
bution Manager, Wendall Smith, held a meeting with his operating employees, attended by ap-
proximately twenty-five employees
.  This meeting was held in 
his district and he inquired whether the employees would par-
ticipate in a Family Fun Day spons
ored by the company.  None 
of the twenty-five employees at the meeting replied verbally to 
the inquiry.  Smith told them 
he needed to know and urged them to let him know.  At that point, Bobby Lewallen spoke up 
and said that the employees were not responding because of the 
Union™s letter asking its members not to participate in com-
pany-sponsored activities.  Smith th
en told the employees to let 
him know and concluded the meeting. In late March, 2001, Lewallen and about twelve other 
employees, applied for a Distri
bution Supervisory position in 
Gainesville, Georgia.  Following the elimination from consid-
eration of certain of the candidates who were not qualified for 
the position, there were nine remaining candidates who were 
interviewed by a selection co
mmittee of six Georgia Power 
management employees, including Smith.  Lewallen received 
the highest score in the interview portion of the selection proc-
ess, with a score of 175.5.  Edwin Cash received the second 
highest score of 162. 169 Prior to the interviews, Smith had instructed the committee 
to examine other factors, including work experience, perform-
ance, leadership, qualities and overall impression of the candi-
dates.  After considering all of
 these qualities, five of the six committee members placed Cash and Lewallen on their top 

three list.  The committee determined that Lewallen and Cash 
ultimately were the top two candi
dates.  After further discus-sion, a straw poll showed the committee was equally divided 
between Lewallen and Cash.  As the committee was evenly 
divided, it fell to Smith to make the final decision. 
Smith testified he evaluated th
e strengths and weaknesses of the two candidates in relying 
on his personal observations of 
the candidates during his eighteen months as Area Manager in the Gainesville office, where both of the candidates worked.  
Smith testified he considered other factors in addition to ex-
perience, including communication skills, adaptability and 
resistance to change; and the Company™s concept of the ﬁfore-
man of tomorrowﬂ, and demonstrated support for management 
policy.  Smith testified he f
ound that Cash™s experience as a 
troubleman was significant as he 
worked without supervision, made numerous decisions, interact
ed with customers, and Cash 
had good communication skills.  Cash had been a Union stew-
ard and had represented  170 the Union and Union employees in dealings with Smith that, in 

so doing, had demonstrated superior interpersonal communica-tion skills. In contrast, Smith had noted that Lewallen had poor commu-nication skills in some areas.  Smith offered the promotion to 
Cash, who accepted it on May the 7
th, 2001.  Later on that day, 
Smith talked to Lewallen and told Lewallen that he had not 

been chosen for the promotion as a result of his remarks at the 
meeting concerning Family Fun Day. 
Lewallen testified that at that meeting Smith told him that he 
had made the decision on the Di
stribution Supervisor position, that it had been a hard decision, and that he had awarded the 
job to someone else.  Lewallen asked why.  Smith said that 
Lewallen™s remark concerning the Union letter urging the boy-
cotting of company sponsored events ﬁpissed me off and that is 
the reason you didn™t get the job.ﬂ  Lewallen testified that at 
that point, he told Smith he needed a day off and got up to 
leave.  Smith did not tell him that he had any other reason for 
awarding the promotion to someone else.  With Smith™s per-
mission, he took Tuesday off. 
 GEORGIA POWER CO. 9On Wednesday, Smith came by Lewallen the first thing in 
the morning and asked to meet with him.  Lewallen said okay, 
if I can have a Union brother with me.  Smith agreed and Le-
wallen chose Jimmy Stewart to go with him to the  
171 meeting.  Lewallen testified that at the meeting, Smith said he 

had better not hear Lewallen ask anyone to work unsafe and his 
production better not slow down, or he would have to make a 
management decision.  Stevens objected to these comments on 
Lewallen™s behalf.  Lewallen called Linda Gantt, the assistant to the Manager of the northeast region, who had originally fa-

cilitated the interview process a
nd rating process for this job; and had been present at the meeting in a nonvoting capacity.  
She told Lewallen that Smith should not have made statements, 
and she set up a group meeting with Region Distribution Man-
ager, Jimmy Sykes, Jr., Smith, Gantt, and Lewallen; which 
meeting was taped by Lewallen 
with management™s permis-sion. In that meeting, Lewallen recounted that in the May 7
th meet-
ing, Smith told him the promotion selection had been one of the 

hardest decisions he had ever ma
de in his life and he had wres-tled with it all weekend.  Smith then said ﬁDo you remember 
the day we were talking about Fun Day in the back?ﬂ  Lewallen 
replied yes, I do.  Smith then asked again, do you remember the 
comment you made?  Lewallen said
, yes, sir, I do.  Lewallen 
said, and the comment was in regard to a letter written by the 
Union asking us not to participate in any company activities Œ if 
you remember the letter  
172 came out. 
Lewallen recounted also at the taped interview, that he had 
said at the Fun Day meeting,
 Wendall, probably why nobody is 
speaking up is because of the letter that we received from the 
Union asking us not to participate in any activities.  He re-
counted further that Smith said, on May 7th, I remember that 
remark you made and Bobby, th
at pissed me off and I hadn™t 
forgotten and that™s the reason you are not getting the job. 
On the tape, Smith denies that 
this statement is correct.  He 
also contends and did so at the hearing, that he had wanted to 
discuss all the reasons for his decision not to promote Lewallen 

that day, but was unable to do so as Lewallen got up to leave.  
At the hearing he introduced some notes that he contends con-
tained areas of discussion he had intended to discuss with Le-
wallen as reasons he had not been given the promotion; such as 
Lewallen™s alleged communication skills.  Smith also stated in 
the taped conversation ﬁand with your comment that day and 
your position in this organization, all you did was stifle twenty-
five people.  Now that is simply one example and one thing that 
went through my mind when you did not get that job.ﬂ 
At the hearing, Smith admitted that he had made the com-
ment attributed to him by Lewallen, but contends that  
173 this was only one example that he
 had wanted to discuss with Lewallen as to reasons he did not promote him. I find that the General Counsel has made a prima fascia case 
of violations of Section 8A1, a
nd 3, of the Act by Respondent™s 
refusal to promote Lewallen because of his engagement in pro-
tected concerted activities by his remarks at the meeting con-
cerning Family Fun Day. 
I find that the employees were not participating in the Family 
Fun Day in response to a Union le
tter urging them to decline to 
participate in voluntary compan
y-sponsored events in support 
of the Union™s position at the bargaining table, concerning ne-
gotiations involving post-retirement benefits.  This clearly was 
a position which was supportive of the Union and its bargaining 

strategy on behalf of the empl
oyees.  The voicing of this posi-
tion by Lewallen, which Smith tes
tified he regarded as interfer-
ence with his meeting, clearly placed Lewallen at odds with the 
company™s position and supportive of the Union™s attempt to 
strengthen its bargaining positi
on regarding post-retirement benefits by boycotting participation in voluntary company-

sponsored events. Moreover, the statement by Smith to Lewallen that he had 
not been awarded the supervisory position because of his re-
marks at the meeting was a clear admission by Smith which 
demonstrated the real reason for the failure to  
174 promote Lewallen. With respect to the issue of concerted activity, I find that 
Lewallen was engaged in protect
ed concerted activities when he made his remark, which was clearly supportive of the boy-

cott of company activities as borne out by Smith™s displeasure 
with the remark.  The Board has upheld as protected concerted 
activities under the Act, the conduct of a single employee seek-
ing to further employees objectiv
es for improvement or protec-tion of their wages, hours, and terms and conditions of em-
ployment.  I cite therefore 
Guardian Industries Corp., 319 N.L.R.B., 542, 1995, Wilson Trophy Company, v N.L.R.B., 989 Fed2d 1502, 8th Circuit, 1993, 
Circle K Corporation, 305 N.L.R.B. 932, 1991, In the Circle K case, the Board held that a 
stated intent to organize a Union and the issuance of a letter 
seeking to initiate group action by a single employee consti-
tuted protected concerted activity.  Citing in support of that 
case, 
Mushroom Transportation Company v. N.L.R.B.,
 330 Fed2d, 683, 685, (Third Circuit, 1964), wherein the Court de-
fined concerted activity as a c
onversationŠﬁthat a conversation may constitute a concerted activity, although it involves only a 
speaker and a listener, when it was engaged in with the object 
of initiating or preparing for group action or had some  
175 relation to group action in the interest of the employees.ﬂ 
In the case before me, it is clear that Lewallen™s comments 
were part and partial of the Union™s effort to bolster its position at the bargaining table by boycotting extracurricular activities 
such as the Fun Day in question.
  Thus as noted, this incurred 
the animus of Respondent™s Agent, Wendall Smith, who was 

attempting to promote the Fun Day.  I credit the testimony of 
Lewallen and find that Smith did make the remarks attributed 
to him as the reason for not promoting Lewallen.  I find that 

Smith™s testimony concerning ot
her reasons for Lewallen and the note itself are a post-hoc effort to counter the clear admis-
sion of Smith that he did not promote Lewallen because of his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10remarks at the Fun Day meeting.  
In this regard, I thus find that 
the General Counsel has establis
hed a prima facia case of viola-tions of Section 8A1 and 3 of the Act. Under Wright Line, a division of 
Wright Line, Inc., 251 N.L.R.B. 1083, 1980, Enforced 662,
 Fed 2d 899, First Circuit, 1981, cert denied 405, U.S. 989,
 (1982), the General Counsel has the initial burden to establish that the employees engaged in 
protected concerted activities, number one.  Number two, that 
the Respondent had knowledge or at least suspicion of the em-
ployees™ protected  
176 activities.  Three, the employer took an adverse action against 

the employees.  Four, a nexus or
 a link between the protected 
concerted activities and the adverse action are the underlying 

motive.  Once these four elements have been established, the 
burden shifts to the Respondent to prove by a preponderance of 
the evidence, that it took the adverse action for a legitimate 
nondiscriminatory business reason. 
In the instant case, the Respondent clearly had knowledge of 
Lewallen™s concerted activity and as demonstrated by the 
comments made by Smith, the Respondent through Smith, had 
animus against Lewallen for his participation in the concerted 
activity.  The Respondent took adverse action against Lewallen 
by denying him the promotion and the protected activity was a 
motivating factor in this action;
 thus, a nexus has been shown between the protected activity and the adverse employment 
action. I further find that Respondent has failed to demonstrate by 
the preponderance of the evidence that it would not have pro-
moted Lewallen in the absence of the unlawful motive.  The 
undisputed evidence established 
that Respondent used a sophis-ticated interview and rating process that resulted in a tie score 
between Lewallen and  177 Edwin Cash, who was ultimately awarded the job; however, 
the ultimate decision was left up to Smith who admittedly 
failed to promote Lewallen because of his protected activities.  
I thus find that the Respondent has failed to show by the pre-
ponderance of the evidence that it would not have promoted 
Lewallen even in the absence of the unlawful motive. 
I will prepare a remedy and recommended Order and notice 
upon receipt of the transcript, and it will provide that Lewallen 
be awarded the promotion and awarded back pay, with interest; 
and I will also prepare a Notice in this effect.  Is there anything 
further before I close the record in this case? 
MR. ROX:  Nothing from the General Counsel. MS. HARLANDER:  Nothing, Your Honor. JUDGE CULLEN:  All right.  Case is now closed. (Whereupon, the hearing in this matter was closed at 
10:30 a.m.) APPENDIX C NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordere
d us to post and obey this no-
tice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist a union Choose representatives to bargain with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any 
of these protected activities.  WE WILL NOT
 fail and refuse to promote you to supervisory 
positions because of your engagement in protected concerted 
activities under the Act. WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of rights guaranteed you by 
Section 7 of the Act. WE WILL 
offer Bobby Lewallen promotion to the supervisory 
position which he was unlawfully denied, or if that job no 
longer exists to a substantia
lly equivalent position without 
prejudice to his seniority or othe
r rights or privileges previously 
enjoyed. 
WE WILL 
make Bobby Lewallen whole for any loss of wages 
and benefits he may have sustai
ned as a result of the unlawful discrimination, with interest. 
WE WILL 
remove from our files all references to the unlawful discrimination against Bobby Lewallen and will inform him in 
writing that we have done so and that we will not use the 
unlawful failure and refusal to promote him against him in any 
way. 
 GEORGIA POWER 
COMPANY   